Submitted January 30, 1934.
The sole question involved in this appeal is whether plaintiff is entitled to interest upon the amount of a refund of excess taxes paid the School District of Tamaqua Borough. The claim for return of the excess tax was made under the provisions of the Act of 1889, P. L. 37. It will suffice to say that when the parties to this appeal were before us previously on this matter (304 Pa. 489, 497), the question of interest upon the excess tax was fully considered, and the opinion of the court specifically stated that plaintiff was entitled to the principal sum of $8,547.75, with interest at 6% from July 1, 1925.
Judgment affirmed.